Exhibit 10.21

Coventry Share Plan
(Amended and Restated as of September 1, 2002)

--------------------------------------------------------------------------------

COVENTRY SHARE PLAN
TABLE OF CONTENTS

Article I INTRODUCTION 1 1.1   History 1 1.2   Purpose 1 1.3   Qualification 1
1.4   Rule 16b-3 Compliance 1 Article II DEFINITIONS 1 2.1   Board of Directors
1 2.2   Closing Market Price 2 2.3   Code 2 2.4   Common Stock 2 2.5   Company 2
2.6   Contribution Account 2 2.7   Effective Date 2 2.8   Employee 2 2.9  
Employer 2 2.10   Exercise Date 2 2.11   Exercise Price 2 2.12   Five Percent
Shareholder 3 2.13   Grant Date 3 2.14   Offering Period 3 2.15   Participant 3
2.16   Plan 3 2.17   Plan Administrator 3 2.19   Statutory Insider 3 2.20  
Subsidiary 3 Article III SHAREHOLDER APPROVAL 4 3.1   Shareholder Approval
Required 4 Article IV ELIGIBILITY AND PARTICIPATION 4 4.1   Conditions 4 4.2  
Application for Participation 4 4.3   Date of Participation 5 Article V
CONTRIBUTION ACCOUNT 5 5.1   Employee Contributions 5 5.2   Modification of
Contribution Rate 5 5.3   Withdrawal of Contributions 5 5.4   Suspension for
Statutory Insider 6 Article VI ISSUANCE AND EXERCISE OF OPTIONS 6 6.1   Reserved
Shares of Common Stock 6 6.2   Issuance of Options 6 6.3   Determination of
Exercise Price 6 6.4   Purchase of Common Stock 7 6.5   Terms of Options 7 6.6  
Limitations on Options 7 6.7   Pro-Rata Reduction of Optioned Common Stock 8 6.8
  State Securities Laws 8 Article VII termination of participation 8 7.1  
Termination of Employment 8 7.2   Retirement 9 Article VIII Ownership of stock 9
8.1   Stock Certificates 9 8.2   Premature Sale of Common Stock 9 8.3   Transfer
Restrictions for Statutory Insiders 9 Article IX administration and amendment 10
9.1   Administration 10 9.2   Amendment 10 Article X miscellaneous 10 10.1  
Expenses 10 10.2   No Contract of Employment 10 10.3   Adjustment Upon Changes
in Common Stock 11 10.4   Employer's Rights 11 10.5   Limit on Liability 11 10.6
  Gender and Number 11 10.7   Governing Law 12 10.8   Headings 12 10.9  
Severability 12



--------------------------------------------------------------------------------

COVENTRY SHARE PLAN

Article I

INTRODUCTION

1.1   History

        Coventry Corporation, a Delaware corporation adopted the Coventry Share
Plan (the “Plan”) for its eligible employees, effective as of September 1, 1994.
The Plan was approved by the shareholders of the Coventry Corporation as of June
15, 1995. Effective as of April 1, 1998, Coventry Corporation and Principal
Health Care, Inc., entered into a business combination and formed Coventry
Health Care, Inc. (the “Company”), a Delaware corporation with its principal
offices located in Maryland. Under the terms of the business combination, the
Company acquired health plans from Principal Health Care, Inc., and became the
successor-in-interest to Coventry Corporation, which subsequently merged into
the Company on June 27, 2000. As such, the Company accepted responsibility for
the sponsorship of the Plan, and continues to maintain the Plan for its eligible
employees.

1.2   Purpose

        The purpose of this Plan is to provide an opportunity for eligible
employees of the Company and authorized subsidiaries (collectively “Employers”)
to become shareholders in the Company. It is believed that broad-based employee
participation in the ownership of the business will help to achieve the unity of
purpose conducive to the continued growth of the Company and to the mutual
benefit of its employees and shareholders.

1.3   Qualification

        This Plan is intended to be an employee stock purchase plan, which
qualifies for favorable Federal income tax treatment under Section 423 of the
Code.

1.4   Rule 16b-3 Compliance

        This Plan is intended to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, and should be interpreted in accordance therewith.

Article II

DEFINITIONS

        As used herein, the following words and phrases shall have the meanings
specified below:

2.1  Board of Directors:  The Board of Directors of the Company.

2.2   Closing Market Price:  The last sale price of the Common Stock as reported
on the New York Stock Exchange for a particular date; or if no sales occurred on
such date, at the mean between the closing “bid” and “asked” prices on such
date, or if such date is not a trading date on the New York Stock Exchange, the
closing price as of the next following trading date. However, should there be
any material alteration in the present system of reporting sales prices of such
Common Stock, or if such Common Stock should no longer be listed on the New York
Stock Exchange, the market value of the Common Stock as of a particular date
shall be determined by such method as shall be specified by the Plan
Administrator.

2.3  Code:   The Internal Revenue Code of 1986, as amended from time to time.

2.4  Common Stock: Those shares of common stock of the Company which are
reserved pursuant to Section 6.1 for issuance upon the exercise of options
granted under this Plan.

2.5  Company: Coventry Health Care, Inc.

2.6  Contribution Account: The account established on behalf of a Participant to
which shall be credited the amount of the Participant’s contribution, pursuant
to Article V.

2.7  Effective Date: The original effective date of the Plan is September 1,
1994. The Plan is amended and restated as of September 1, 2002.

2.8  Employee:Each employee of an Employer except:

          (a) any employee whose customary employment is less than twenty (20)
hours per week; or

          (b) any employee whose customary employment is for not more than five
months in any calendar year.

2.9  Employer: The Company and any corporation that: (i) is a Subsidiary of the
Company; (ii) is authorized by the Board of Directors to adopt this Plan with
respect to its Employees; and (iii) adopts this Plan. The term “Employer” shall
include any corporation into which an Employer may be merged or consolidated or
to which all or substantially all of its assets may be transferred, provided
such corporation does not affirmatively disavow this Plan and it was a
Subsidiary of the Company as of the most recent Grant Date.

2.10  Exercise Date: With respect to an Offering Period, the last trading day of
such Offering Period.

2.11  Exercise Price: The price per share of the Common Stock to be charged to
Participants n the applicable Exercise Date, as determined in Section 6.3.

2.12   Five Percent Shareholder: An Employee who owns five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary thereof. Whether an Employee is a Five Percent
Shareholder shall be determined by counting the shares of stock the Employee may
purchase under outstanding options, as well as stock attributed to the Employee
under Section 424(d) of the Code, as stock owned by the Employee in the
numerator, but shares of Common Stock which may be issued under options shall
not be counted in the total of outstanding shares in the denominator.

2.13   Grant Date: With respect to an Offering Period, the first trading date of
such Offering Period.

2.14  Offering Period: There shall be a short Offering Period beginning
September 1, 2002 and ending on December 31, 2002. Beginning January 1, 2003, a
period of six (6) months commencing on January 1 and July 1 of each year.

2.15   Participant: Any Employee of an Employer who has met the conditions for
eligibility, elects to participate and continues to participate in the Plan as
provided for in Article IV.

2.16   Plan: This Coventry Share Plan.

2.17   Plan Administrator: The committee composed of one or more individuals to
whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation and Benefits Committee of the
Board of Directors.

2.18  Plan Year: The twelve (12) month period beginning January 1 and ending on
December 31, with a short Plan Year commencing September 1, 2002 and ending on
December 31, 2002. For Plan Years commencing in 1994 through 2001, the Plan Year
was the twelve (12) month period beginning on the first day of September and
ending on the last day of August in the following calendar year.

2.19   Statutory Insider: Any individual subject to Section 16(a) of the
Securities Exchange Act of 1934, as amended, and any other person so designated
by resolution of the Board of Directors.

2.20  Subsidiary: Any corporation in an unbroken chain of corporations beginning
with the Company each of which (other than the last corporation in the chain)
owns stock possessing fifty percent (50%) or more of the combined voting power
of all classes of stock in one of the other corporations in such chain.

Article III

SHAREHOLDER APPROVAL

3.1  Shareholder Approval Required

Without the approval of the shareholders of the Company, no amendment to this
Plan shall:

          (a) increase the number of shares reserved under the Plan, other than
as provided in Section 10.3;

          (b) materially increase the benefits accruing to Statutory Insiders
under the Plan;

          (c) change the method of determining the Exercise Price pursuant to
Section 6.3 so that the Exercise Price is reduced for Statutory Insiders, other
than as provided in Section 10.3; or

          (d) make participation in the Plan available to any person who is not
an Employee.

        Approval by shareholders must comply with applicable provisions of the
corporate charter, bylaws of the Company, and Delaware law prescribing the
method and degree of shareholder approval required for issuance of corporate
stock or options.

Article IV

ELIGIBILITY AND PARTICIPATION

4.1  Conditions

        Each Employee, other than a Five Percent Shareholder, shall become
eligible to participate on the first day of any Offering Period. No Employee who
is a Five Percent Shareholder shall be eligible to participate in the Plan.
Notwithstanding anything to the contrary contained herein, no individual who is
not an Employee shall be granted an option to purchase Common Stock under the
Plan.

4.2  Application for Participation

        Each Employee who becomes eligible to participate shall be furnished a
summary of the Plan and an enrollment form. If such Employee elects to
participate hereunder, he shall complete such form and file it with his Employer
no less than 15 days prior to the commencement of the next Offering Period. The
completed enrollment form shall indicate the amount of Employee contribution
authorized by the Employee. If no new enrollment form is filed by a Participant
in advance of any Offering Period after the initial enrollment form is filed,
that Participant shall be deemed to have elected to continue to participate with
the same contribution previously elected. If any Employee does not elect to
participate for any given Offering Period, he may elect to participate for any
future Offering Period as long as he remains eligible under the Plan.

4.3  Date of Participation

        An Employee who elects to participate shall be enrolled in the Plan for
the first Offering Period following submission of his properly completed
enrollment form. Upon becoming a Participant, the Participant shall be bound by
the terms of this Plan, including any amendments whenever made.

Article V

CONTRIBUTION ACCOUNT

5.1  Employee Contributions

        The enrollment form signed by each Participant shall authorize the
Employer to deduct from the Participant’s compensation an after-tax amount in an
exact number of dollars during each payroll period not less than five dollars
($5.00) nor more than an amount which is ten percent (10%) of the Participant’s
base pay on the first day of the Offering Period. The term “base pay” shall be
determined before subtracting any of the Employee’s pre-tax contributions to a
401(k) plan sponsored by an Employer. The dollar amount deducted each payday
shall be credited to the Participant’s Contribution Account. Participant
contributions will not be permitted to commence at any time during an Offering
Period other than upon the commencement of the Offering Period. No interest will
accrue on any contributions or on the balance in a Participant’s Contribution
Account.

5.2  Modification of Contribution Rate

        No change shall be permitted in a Participant’s contribution rate except
upon the commencement of an Offering Period, and then only if the Participant
files a new enrollment form with the Employer no less than 15 days in advance of
the commencement of the Offering Period, designating the desired contribution.
Notwithstanding the foregoing, a Participant may notify his Employer at any time
that he wishes to discontinue his contributions. This notice shall be in writing
and on such forms as provided by the Employer and shall become effective as of a
date provided on the form, or as soon as administratively feasible thereafter;
provided, however, that in no event shall the cessation of contributions take
place during the last fifteen days of any Offering Period, or more than thirty
days following receipt of the notice by an Employer. The Participant shall
become eligible to recommence contributions beginning with the next Offering
Period, subject to a special rule for Statutory Insiders provided in Section
5.4.

5.3  Withdrawal of Contributions

        A Participant who has ceased his contributions may elect to withdraw the
balance of his Contribution Account at any time during an Offering Period prior
to the Exercise Date, except during the last 15 days of the Offering Period. The
option granted to a Participant (as described in Section 6.2 below) shall be
cancelled upon his withdrawal of the balance in his Contribution Account. This
election to withdraw must be in writing on such forms as may be provided by an
Employer. The Participant shall become eligible to recommence contributions
beginning with the next Offering Period, subject to a special rule for Statutory
Insiders provided in Section 5.4.

5.4    Suspension for Statutory Insider

        If a Statutory Insider discontinues his contributions hereunder during
an Offering Period, whether or not he withdraws the balance of his Contribution
Account, such Statutory Insider shall not become eligible to recommence
contributions until the first day of the next Offering Period occurring six
months after the discontinuance of contributions or, if applicable, the date of
the withdrawal of the Contribution Account balance, whichever is later.

Article VI

ISSUANCE AND EXERCISE OF OPTIONS

6.1  Reserved Shares of Common Stock

        The Company shall reserve one million (1,000,000) shares of Common Stock
for issuance upon exercise of the options granted under this Plan, determined
after the 2 for 1 stock split in the form of a stock dividend on August 3, 1994.

6.2  Issuance of Options

        On the Grant Date each Participant shall be deemed to receive an option
to purchase Common Stock with the number of shares and Exercise Price determined
as provided in this Article VI, subject to the maximum limit specified in
Section 6.6(a). All such options shall be automatically exercised on the
following Exercise Date, except for options that are cancelled when a
Participant withdraws the balance of his Contribution Account or which are
otherwise terminated under the provisions of this Plan.

6.3  Determination of Exercise Price

The Exercise Price of the options granted under this Plan for any Offering
Period shall be the lesser of:

          (a) eighty-five percent (85%) of the Closing Market Price of the
Common Stock on the Exercise Date; or

          (b) eighty-five percent (85%) of the average of the Closing Market
Price of the Common Stock on the Grant Date and the Closing Market Price of the
Common Stock Purchase of Common Stock on the Exercise Date.

6.4  Purchase of Common Stock

        On the Exercise Date, all options shall be automatically exercised,
except that the options of a Participant who has terminated employment pursuant
to Section 7.1 or who has withdrawn all his contributions shall expire. The
Contribution Account of each Participant shall be used to purchase the maximum
number of whole shares of Common Stock determined by dividing the Exercise Price
into the balance of the Participant’s Contribution Account. Any money remaining
in a Participant’s Contribution Account representing a fractional share shall
remain in his Contribution Account to be used in the next Offering Period along
with new contributions in the next Offering Period; provided, however, that if
the Participant does not enroll for the next Offering Period, the balance
remaining shall be returned to him in cash.

6.5  Terms of Options

        Options granted under this Plan shall be subject to such amendment or
modifications as the Company shall deem necessary to comply with any applicable
law or regulation, including but not limited to Section 423 of the Code, and
shall contain such other provisions as the Company shall from time to time
approve and deem necessary.

6.6  Limitations on Options

        The options granted hereunder are subject to the following limitations:

          (a)   The maximum number of shares of Common Stock which may be
purchased by any Participant in a calendar year shall be equal tothe lesser of:

               (i)   one thousand (1,000) shares, or

               (ii)   the maximum number of shares, which when valued on the
applicable Grant date, will limit the Participant’s rights under this Plan and
any similar plan sponsored by a Subsidiary to no more than twenty-five thousand
dollars ($25,000) worth of Common Stock in any calendar year.

        The maximum number of shares as determined above shall be adjusted upon
the occurrence of an event described in Section 10.3.

          (b)   No option may be granted to a Participant if the Participant
immediately after the option is granted would be a Five Percent Shareholder.

          (c)   No Participant may assign, transfer or otherwise alienate any
options granted to him under this Plan, otherwise than by will or the laws of
descent and distribution, and such options must be exercised during the
Participant’s lifetime only by him.

6.7  Pro-Rata Reduction of Optioned Common Stock

        If the total number of shares of Common Stock to be purchased under this
Plan by all Participants on an Exercise Date exceeds the number of shares of
Common Stock remaining authorized for issuance under Section 6.1, a pro-rata
allocation of the shares of Common Stock available for issuance will be made
among Participants in proportion to their respective Contribution Account
balances on the Exercise Date, and any money remaining in the Contribution
Accounts shall be returned to the Participants.

6.8  State Securities Laws

         Notwithstanding anything to the contrary contained herein, the Company
shall not be obligated to issue shares of Common Stock to any Participant if to
do so would violate any State securities law applicable to the sale of Common
Stock to such Participant. In the event that the Company refrains from issuing
shares of Common Stock to any Participant in reliance on this Section, the
Company shall return to such Participant the amount in such Participant’s
Contribution Account that would otherwise have been applied to the purchase of
Common Stock.

Article VII

TERMINATION OF PARTICIPATION

7.1  Termination of Employment

        Any Participant whose employment with any Employer is terminated during
an Offering Period for any reason except retirement at or after attainment age
65 shall immediately cease being a Participant. The balance of that
Participant’s Contribution Account shall be paid to such Participant as soon as
practical after his termination. The option granted to such Participant shall be
null and void.

7.2  Retirement

        If a Participant should retire from the employment of any Employer at or
after attainment of age 65, no further contributions on behalf of the retired
Participant shall be made. The Participant may elect to withdraw the balance in
his Contribution Account by notifying the Employer in writing prior to the
Exercise Date in the Offering Period during which the Participant retired. In
the event no election to withdraw is made at least 15 days preceding the
Exercise Date, the balance accumulated in the retired Participant’s Contribution
Account shall be used to purchase shares of Common Stock in accordance with
Section 6.4, and any money remaining which is insufficient to purchase a whole
share shall be paid to the retired Participant.

Article VIII

OWNERSHIP OF STOCK

8.1  Stock Certificates

      Common Stock purchased through exercise of the options granted hereunder
shall be held in an uncertificated account in the name of the Participant. Upon
the written request of the Participant, a certificate will be issued in the name
of the Participant, jointly in the name of the Participant and a member of the
Participant’s family, or to the Participant as custodian for the Participant’s
child under the Gift to Minors Act.

8.2  Premature Sale of Common Stock

      If a Participant (or former Participant) sells or otherwise disposes of
any shares of Common Stock obtained under this Plan:

          (a)   prior to two (2) years after the Grant Date of the option under
which such shares were obtained; or

          (b)   prior to one (1) year after the Exercise Date on which such
shares were obtained,

that Participant (or former Participant) must notify the Company immediately in
writing concerning such disposition.

8.3  Transfer Restrictions for Statutory Insiders

        No Statutory Insider shall sell, assign or otherwise transfer any shares
of Common Stock acquired on any Exercise Date for a period of six months
following such Exercise Date.

Article IX

ADMINISTRATION AND AMENDMENT

9.1  Administration

        The Plan Administrator shall: (i) administer the Plan and keep records
of the Contribution Account balance of each Participant; (ii) interpret the
Plan; and (iii) determine all questions arising as to eligibility to
participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration. The Plan Administrator shall
have such duties, powers and discretionary authority as may be necessary to
discharge the foregoing duties, and may delegate any or all of the foregoing
duties to any individual or individuals (including officers or other employees
who are Participants). The Board of Directors shall have the right at any time
and without notice to remove or replace any individual or committee of
individuals serving as Plan Administrator. All determinations by the Plan
Administrator shall be conclusive and binding on all persons. Any rules,
regulations, or procedures that may be necessary for the proper administration
or functioning of this Plan that are not covered in this Plan document shall be
promulgated and adopted by the Plan Administrator.

9.2  Amendment

        The Board of Directors may at any time amend the Plan in any respect,
including termination of the Plan, without prior notice to Participants. If the
Plan is terminated, all options outstanding at the time of termination shall
become null and void and the balance in each Participant’s Contribution Account
shall be paid to that Participant. Notwithstanding the foregoing, the amendment
of the Plan as described in Section 3.1 shall not become effective until and
unless such amendment is approved by the Company’s shareholders.

Article X

MISCELLANEOUS

10.1  Expenses

The Employer will pay all expenses of administering this Plan that may arise in
connection with the Plan.

10.2   No Contract of Employment

        Nothing in this Plan shall be construed to constitute a contract of
employment between an Employer and any Employee or to be an inducement for the
employment of any Employee. Nothing contained in this Plan shall be deemed to
give any Employee the right to be retained in the service of an Employer or to
interfere with the right of an Employer to discharge any Employee at any time,
with or without cause, regardless of the effect which such discharge may have
upon him as a Participant of the Plan.

10.3  Adjustment Upon Changes in Common Stock

        The aggregate number of shares of Common Stock reserved for purchase
under the Plan as provided in Section 6.1, and the calculation of the Exercise
Price as provided in Section 6.3, shall be adjusted by the Plan Administrator
(subject to direction by the Board of Directors) in an equitable manner to
reflect changes in the capitalization of the Company, including, but not limited
to, such changes as result from merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, combination of shares, exchange of shares and change in corporate
structure. If any adjustment under this Section 10.3 would create a fractional
share of Common Stock or a right to acquire a fractional share of Common Stock,
such fractional share shall be disregarded and the number of shares available
under the Plan and the number of shares covered under any options granted
pursuant to the Plan shall be the next lower number of shares, rounding all
fractions downward.

10.4  Employer’s Rights

        The rights and powers of any Employer shall not be affected in any way
by its participation in this Plan, including but not limited to the right or
power of any Employer to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

10.5  Limit on Liability

        No liability whatsoever shall attach to or be incurred by any past,
present or future shareholders, officers or directors, as such, of the Company
or any Employer, under or by reason of any of the terms, conditions or
agreements contained in this Plan or implied therefrom, and any and all
liabilities of any and all rights and claims against the Company, an Employer,
or any shareholder, officer or director, as such, whether arising at common law
or in equity or created by statute or consultation or otherwise, pertaining to
this Plan, are hereby expressly waived and released by every Participant as a
part of the consideration for any benefits under this Plan; provided, however,
no waiver shall occur, solely by reason of this Section 10.5, of any right which
is not susceptible to advance waiver under applicable law.

10.6  Gender and Number

        For the purposes of the Plan, unless the contrary is clearly indicated,
the use of the masculine gender shall include the feminine, and the singular
number shall include the plural and vice versa.

10.7  Governing Law

        The validity, construction, interpretation, administration and effect of
this Plan, and any rules or regulations promulgated hereunder, including all
rights or privileges of any Participants hereunder, shall be governed
exclusively by and in accordance with the laws of the State of Maryland, except
that the Plan shall be construed to the maximum extent possible to comply with
Section 423 of the Code and the Treasury regulations promulgated thereunder.

10.8  Headings

        Any heading or subheadings in this Plan are inserted for convenience of
reference only and are to be ignored in the construction of any provisions
hereof.

10.9  Severability

        If any provision of this Plan is held by a court to be unenforceable or
is deemed invalid for any reason, then such provision shall be deemed
inapplicable and omitted, but all other provisions of this Plan shall be deemed
valid and enforceable to the full extent possible under applicable law.

        IN WITNESS WHEREOF, the Coventry Health Care, Inc. has adopted this Plan
as amended and restated effective as of September 1, 2002.



Date:  September 1, 2002   By:    /s/Shirley R. Smith     Title:   Senior Vice
President and Secretary Attest:  /s/Patrisha Davis    